Order entered May 20, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00909-CR

                           ERIC LYLE WILLIAMS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                           Trial Court Cause No. 29823-422

                                         ORDER
       The State’s May 17, 2013 motion to extend time to file a brief is GRANTED, and the

State’s brief submitted on May 17, 2013 is ORDERED filed as of that date.


                                                    /s/   MOLLY FRANCIS
                                                          PRESIDING JUSTICE